Digitally signed
                                                                      by Reporter of
                                                                      Decisions
                                                                      Reason: I attest to
                      Illinois Official Reports                       the accuracy and
                                                                      integrity of this
                                                                      document
                             Appellate Court                          Date: 2020.12.31
                                                                      11:36:34 -06'00'



                  People v. Allen, 2020 IL App (3d) 180317



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JOHN EDWARD ALLEN JR., Defendant-Appellant.



District & No.    Third District
                  No. 3-18-0317



Filed             June 16, 2020



Decision Under    Appeal from the Circuit Court of Peoria County, No. 14-CF-760; the
Review            Hon. Kevin W. Lyons, Judge, presiding.



Judgment          Vacated and remanded.


Counsel on        James E. Chadd, Peter A. Carusona, and James Wozniak, of State
Appeal            Appellate Defender’s Office, of Ottawa, for appellant.

                  Jodi Hoos, State’s Attorney, of Peoria (Patrick Delfino, Thomas D.
                  Arado, and Justin A. Nicolosi, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                  Justices Holdridge and O’Brien concurred in the judgment and
                  opinion.
                                               OPINION

¶1       Defendant, John Edward Allen Jr., appeals following the Peoria County circuit court’s
     dismissal of his petition for relief from judgment. Defendant argues that the court deprived him
     of his right to due process where it granted the State’s motion to dismiss the petition without
     him being afforded notice or an opportunity to respond to that motion. The State on appeal
     contends that any such error was harmless. We vacate the circuit court’s order granting the
     State’s motion to dismiss and remand for further proceedings on defendant’s petition.

¶2                                        I. BACKGROUND
¶3       Following a 2015 jury trial, defendant was convicted on two counts of aggravated battery
     (720 ILCS 5/12-3.05(d)(4) (West 2014)). The circuit court sentenced defendant to two
     concurrent terms of 22 years’ imprisonment. On direct appeal, this court affirmed defendant’s
     convictions and sentences but remanded so that the court could conduct a preliminary inquiry
     into defendant’s posttrial claims of ineffective assistance of counsel. People v. Allen, 2018 IL
     App (3d) 150680-U, ¶¶ 36, 51, 54.
¶4       While his direct appeal was pending, defendant filed a petition for relief from judgment
     pursuant to section 2-1401 of the Code of Civil Procedure. See 735 ILCS 5/2-1401 (West
     2016). In his petition, defendant raised numerous claims related to his sentencing. 1 The State
     subsequently filed a motion to dismiss the petition on March 16, 2018. On March 27, 2018,
     the circuit court granted the motion to dismiss without a hearing.

¶5                                           II. ANALYSIS
¶6       On appeal, defendant asserts that the State’s motion to dismiss was granted without him
     being provided an opportunity to respond to that motion. He argues that this amounts to a
     violation of his right to due process and requests that this court therefore vacate that dismissal
     and remand for further proceedings on his petition.
¶7       At the outset of its brief, the State concedes that “the trial court prematurely dismissed
     defendant’s petition without giving him a reasonable opportunity to respond.” While the State
     repeatedly characterizes the dismissal as error, it stops short of referring to that error as a
     violation of due process. The State maintains that the court’s error, however, was harmless
     because defendant’s petition was meritless on its face and defendant therefore suffered no
     prejudice. Defendant concedes that his petition was without merit but argues that harmless
     error analysis is inapplicable to the error in question.
¶8       The parties thus agree that (1) the circuit court erred in granting the State’s motion to
     dismiss and (2) defendant’s petition was meritless. The scope of our analysis is therefore
     narrow. We must only determine whether the error in question is subject to harmless error
     analysis.
¶9       At the outset, we note that the circuit court’s error in granting the State’s motion to dismiss
     without providing defendant an opportunity to respond is a violation of due process. The right
     to procedural due process entitles any individual to “the opportunity to be heard at a meaningful

         1
          On appeal, defendant does not argue that his section 2-1401 petition was in any way meritorious.
     See infra ¶¶ 7-8. Accordingly, we need not discuss his claims in any detail.

                                                   -2-
       time and in a meaningful manner.” In re D.W., 214 Ill. 2d 289, 316 (2005); see also LaChance
       v. Erickson, 522 U.S. 262, 266 (1998) (“The core of due process is the right to notice and a
       meaningful opportunity to be heard.”); People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 201
       (2009) (“The fundamental requirements of due process are notice of the proceeding and an
       opportunity to present any objections.”). In People v. Vincent, 226 Ill. 2d 1, 8 (2007), our
       supreme court held that proceedings under section 2-1401 are subject to the standard rules of
       civil practice and that “[s]ection 2-1401 petitions are essentially complaints inviting responsive
       pleadings.” Thus, where a litigant is denied the opportunity to respond to the State’s motion to
       dismiss his section 2-1401 petition, a core principle of his right to due process has been
       violated. People v. Bradley, 2017 IL App (4th) 150527, ¶ 19; People v. Rucker, 2018 IL App
       (2d) 150855, ¶ 30.
¶ 10       The Fourth District in Bradley held that such a violation of due process could not be
       subjected to harmless error review. Bradley, 2017 IL App (4th) 150527, ¶ 21. In that case, the
       State argued that remand was unnecessary, even in light of the due process violation, because
       the underlying petition was without merit and the defendant was therefore not prejudiced by
       the court’s error. Id. ¶ 20. The Bradley court rejected that argument, finding that “the trial
       court’s failure to give defendant an opportunity to respond to the State’s motion to dismiss was
       inherently prejudicial and undermined the integrity of the proceedings.” Id. ¶ 21. While
       recognizing that remanding a meritless petition was inefficient, the Bradley court opined that
       protecting due process overrode such a concern. Id.
¶ 11       The following year, in Rucker, the Second District also remanded in the present situation
       without regard for the merits of the underlying section 2-1401 petition. Rucker, 2018 IL App
       (2d) 150855, ¶ 1. While it does not appear that the State in Rucker raised harmless error, the
       reviewing court was of course free to consider the merits of the underlying petition and
       affirmed on those grounds had it found it was prudent to do so. See In re Detention of
       Stanbridge, 2012 IL 112337, ¶ 74 (reviewing court “may affirm a trial court’s judgment on
       any grounds which the record supports even if those grounds were not argued by the parties”).
       The Rucker court did not discuss the merits of the defendant’s underlying petition, which
       suggests that conducting a harmless error analysis was not in consideration.
¶ 12       While defendant relies heavily upon Bradley and Rucker, the State relies upon this court’s
       recent decision in People v. Stoecker, 2019 IL App (3d) 160781, ¶ 10, in which the court held
       that “even accepting defendant’s argument that his due process rights were violated, any such
       violation would be harmless error, as the deficiencies in the petition could not be cured by
       remand.” The Stoecker court characterized the issue as whether the denial of due process in
       this context amounts to structural error, such that automatic reversal would be required. The
       court defined structural error as “ ‘ “a systemic error which serves to ‘erode the integrity of the
       judicial process and undermine the fairness of the defendant’s trial.’ ” ’ ” Id. ¶ 11 (quoting
       People v. Sheley, 2017 IL App 3d 140659, ¶ 16, quoting People v. Glasper, 234 Ill. 2d 173,
       197-98 (2009), quoting People v. Herron, 215 Ill. 2d 167, 186 (2005)).
¶ 13       The Stoecker court, observing that the defendant in that case was a frequent filer, opined:
       “We do not find that failing to reverse this case where defendant has already had six bites at
       the apple would ‘erode the integrity of the judicial process and undermine the fairness of the
       defendant’s trial.’ ” Id. ¶ 12 (quoting Herron, 215 Ill. 2d at 186). Further, the court addressed
       the cases in which the opposite conclusion was reached, stating: “[T]here is no indication that
       the defendants in Bradley and Rucker had amassed such a large number of meritless collateral

                                                    -3-
       challenges to their convictions or sentences. We find those cases distinguishable on that fact
       alone.” Id. ¶ 13.
¶ 14       The reasoning of the Stoecker court seems to be based on considerations that do not apply
       in this appeal. On this basis, we decline to follow the holding in that appeal because the court
       focused on individual characteristics of that particular defendant.
¶ 15       Here, the error is neither a technical nor a de minimis violation of defendant’s right to due
       process. On the contrary, the core principle of due process—that a person must be afforded a
       meaningful opportunity to respond—was abrogated when the circuit court granted the State’s
       motion to dismiss. We agree with the Bradley court in concluding that such a procedure
       undermines the integrity of judicial process. Indeed, subjecting such a deprivation to a harmless
       error analysis in this case could have wide-ranging consequences, as it would allow the circuit
       court, in essence, to deprive any litigate of the same due process so long as the circuit court
       believed the petition was without merit. This would result in a significant erosion of due
       process principles we are unwilling to condone. As this court has stated in the past, “it is
       important to stand on the side of due process, even at the cost of some inefficiency.” People v.
       Coleman, 358 Ill. App. 3d 1063, 1071 (2005). Accordingly, we need not consider the merits
       of defendant’s section 2-1401 petition or whether defendant was prejudiced by the erroneous
       dismissal, as the violation of due process in question requires automatic reversal. We therefore
       vacate the circuit court’s order granting the State’s motion to dismiss defendant’s petition and
       remand the matter for further proceedings on that petition.

¶ 16                                      III. CONCLUSION
¶ 17       The judgment of the circuit court of Peoria County is vacated, and the matter is remanded
       for further proceedings.

¶ 18      Vacated and remanded.




                                                   -4-